UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 16-1389


SUSAN C. MUELLER,

                   Plaintiff – Appellant,

          v.

SPECIALIZED LOAN SERVICING, LLC, individually and as
servicing agent for HSBC Bank USA, National Association, as
trustee for the holders of the Deutsche Alt-A Securities,
Inc.    Mortgage   Loan    Trust,   Mortgage    Pass-Through
Certificates Series 2007-0A4 c/o BAC, M/C: CA6-914-01-43,

                   Defendant – Appellee,

             and

BANK OF AMERICA, N.A.,

                   Defendant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.      Norman K. Moon,
Senior District Judge. (3:15-cv-00022-NKM-JCH)


Submitted:    September 30, 2016              Decided:   October 18, 2016


Before TRAXLER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.
Susan C. Mueller, Appellant Pro Se. Jason E. Manning, S. Mohsin
Reza, TROUTMAN SANDERS, LLP, Virginia Beach, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Susan C. Mueller appeals from the district court’s order

granting Specialized Loan Servicing’s (“SLS”) motion to dismiss

for failure to state a claim.          Finding that we lack jurisdiction

over this appeal, we dismiss.

       An order dismissing a complaint without prejudice is not an

appealable final order if “the plaintiff could save [her] action

by    merely   amending   [her]    complaint.”       Domino   Sugar   Corp.    v.

Sugar Workers Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir.

1993). In Domino Sugar, we held that if “the grounds of the

dismissal make clear that no amendment could cure the defects in

the    plaintiff's   case,   the     order    dismissing   the   complaint     is

final in fact” and therefore appealable.               Id. at 1066 (quoting

Coniston Corp. v. Vill. of Hoffman Estates, 844 F.2d 461, 463

(7th Cir. 1988)).         Where a district court grants a motion to

dismiss for failure to plead sufficient facts in the complaint

without    prejudice,     this     court     lacks   appellate   jurisdiction

because    the   plaintiff   could    amend    the   complaint   to   cure    the

pleading deficiency.         Goode v. Cent. VA Legal Aid Soc’y, 807
F.3d 619, 624 (4th Cir. 2015).

       Here, it is somewhat unclear whether the claims against SLS

were dismissed with or without prejudice.              In general, absent a

contrary intention, a dismissal for failure to state a claim is

with prejudice.      See Federated Dep’t Stores, Inc. v. Moitie, 452

                                        3
U.S. 394, 399 n.3 (1981) (“The dismissal for failure to state a

claim    under    Federal          Rule       of    Civil       Procedure          12(b)(6)      is    a

judgment on the merits.”); Carter v.                           Norfolk Cmty. Hosp. Ass’n,

761 F.2d 970, 974 (4th Cir. 1985) (“A district court’s dismissal

under   Rule     12(b)(6)         is,    of    course,          with    prejudice           unless    it

specifically orders dismissal without prejudice.”).                                         While the

district    court      did        not    explicitly            state       whether       the   claims

against SLS were with or without prejudice, the fact that the

court    did     state       that       the        contract         claim    (against          another

Defendant) was dismissed with prejudice tends to show that the

other    claims       were    dismissed             differently.              In       addition,      on

appeal, Mueller asserts that her claims against SLS should have

been    dismissed      without          prejudice,            and    SLS    contends        that     the

claims were, in fact, dismissed without prejudice.                                          Moreover,

the    district       court’s       order          makes       clear       that    more       detailed

allegations      of    fraud        or    intentional               infliction         of   emotional

distress could potentially state a claim.

       Accordingly,          we    construe             the    dismissal          of    the     claims

against SLS to be without prejudice.                                As such, we dismiss the

appeal for lack of jurisdiction.                         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                            DISMISSED

                                                    4